Case: 15-13042     Date Filed: 09/22/2016    Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-13042
                           ________________________

                       D.C. Docket No. 9:13-cv-81324-WJZ



LUIS P. RODRIGUEZ,

                                                                    Plaintiff-Appellee,

                                        versus

RIC L. BRADSHAW,
in his official capacity as Sheriff of Palm Beach County, et al.,

                                                                           Defendants,

RICHARD BURDICK,
CHRISTOPHER WOLFE,

                                                             Defendants-Appellants.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 22, 2016)
                Case: 15-13042      Date Filed: 09/22/2016      Page: 2 of 4


Before HULL and MARTIN, Circuit Judges, and WRIGHT, * District Judge.

PER CURIAM:

       Defendants Richard Burdick and Christopher Wolf appeal the district court’s

denial of qualified immunity as to Count VIII of the complaint, which involved

claims under 42 U.S.C. § 1983 for excessive force against Defendant Wolf in his

individual capacity and for, inter alia, substantive due process violations against

Defendant Burdick in his individual capacity.

       The district court also denied the defendants’ summary judgment motions as

to (1) Count III of the complaint, alleging a state-law claim of excessive force

against only the Defendant Sheriff Ric Bradshaw, in his official capacity, “as

founded on the actions of Defendant Wolf”; and (2) Count IV of the complaint,

alleging a state-law claim of excessive force against Defendant Wolf in his

individual capacity. Defendant Bradshaw did not file a notice of appeal or a brief

in this appeal. Defendants Burdick and Wolf appealed only as to Count VIII and

not as to Count IV.

       After review and oral argument, we conclude that the district court erred in

denying summary judgment to Defendant Burdick on the substantive due process

claims in Count VIII because the federal law as to those claims was not clearly

established at the time of the events, and Defendant Burdick was entitled to

       *
        Honorable Susan Webber Wright, United States District Judge, for the Eastern District
of Arkansas, sitting by designation.
                                              2
              Case: 15-13042     Date Filed: 09/22/2016   Page: 3 of 4


qualified immunity on all claims in Count VIII. We conclude, however, that

disputed issues of material fact exist as to under what circumstances and how long

the dog, “Billy,” was engaged in biting plaintiff’s leg, among other factual issues

on that claim. Thus, we cannot say that the district court erred in denying qualified

immunity as a matter of law to Defendant Wolf on plaintiff’s § 1983 excessive

force claim against him in Count VIII.

      AFFIRMED IN PART AND REVERSED IN PART.




                                          3
              Case: 15-13042     Date Filed: 09/22/2016    Page: 4 of 4


WRIGHT, District Judge, concurring in part and dissenting in part:

      I join the portion of the majority opinion concluding that Defendant Burdick

is entitled to qualified immunity and that the district court erred in denying

summary judgment in his favor. I respectfully dissent as to the conclusion that

Defendant Wolf is not also entitled to qualified immunity as a matter of law. Even

accepting Plaintiff Rodriguez’s version of the facts, I conclude that Defendant

Wolf did not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.




                                          4